Citation Nr: 0806328	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1977 to April 1979.  The veteran died in July 
1990.  The appellant is the daughter of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The appellant argues that the veteran's suicide is 
attributable to a psychological disorder that the veteran 
acquired in service.  In an attempt to assist the agency of 
original jurisdiction (AOJ) in obtaining relevant records, 
the appellant provided a release form in July 2004 which 
listed the names of various places (a municipality and a 
number of counties) in California in which the veteran had 
received treatment for her psychological disability.  The 
appellant did not provide any further information, in 
particular a street address or ZIP code, that would enable 
the AOJ to mail a request for records.  The record however 
does not reflect that the AOJ attempted to obtain these 
medical reports, nor does the record reflect that the AOJ 
contacted the appellant to ask her to provide more specific 
addresses or other pertinent information.  The veteran's 
representative also noted this deficiency in his January 2008 
memorandum. 

The Board also points out that the veteran's certificate of 
death indicates that an autopsy was performed and it was used 
in determining the cause of the veteran's death.  As such, 
the Board finds that those records should be obtained and 
associated with the claims file, too.  

In this case, the Board notes that the veteran's service 
medical records reflect that she received psychological 
treatment during service.  In addition, a VA medical opinion 
was obtained by the AOJ in August 2007.  In the report, the 
psychologist indicated that, although the veteran's 
psychological disability was related to her military service, 
due to the lack of any psychological records, he was unable 
to come to a conclusion regarding whether the veteran's 
psychological illness caused her demise.  In light of the 
appellant's appellate assertions and the above-noted evidence 
of record (or lack thereof), additional development is 
needed.

The Board also notes that it appears that the appellant may 
not have been informed of the requirements set by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Thus, proper notice as 
required by the Veterans Claims Assistance Act of 2000 should 
be issued to the appellant.  

At this time, the appellant is advised that she must provide 
VA with sufficient information to fulfill its duty to assist.  
The duty to assist is not always a one-way street.  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and to ask her 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who treated the 
veteran for her psychological disorder.  
After securing any appropriate consent 
from the appellant, obtain any such 
treatment records that have not previously 
been associated with the VA claims folder, 
to include any 1990 autopsy reports.  If 
the records are unavailable, a negative 
reply should be obtained and associated 
with the claims file and the appellant 
should be so informed.  All correspondence 
regarding these records must be associated 
with the claims file.  Compliance with the 
provisions of 38 C.F.R. § 3.159(c)(1) 
(2007) is required.

2.  If the newly received medical reports 
provide additional pertinent evidence 
regarding the nature and etiology of the 
veteran's disorder, transfer the claims 
file to a psychologist or other 
appropriate individual (hereinafter 
referred to as an examiner) for an 
addendum opinion.  

The claims folder, including the most 
recent medical records, must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note that the claims file was in fact 
reviewed.  All studies or tests deemed 
necessary by the examiner should be 
performed.  The examiner should opine 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that the veteran's suicide is 
related to service or whether it was 
caused by the veteran's psychological 
disability.  All opinions expressed must 
be accompanied by a complete rationale.

3.  Ensure that the appellant has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the benefit 
sought in connection with the claim remains 
denied, the appellant and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case and given 
the appropriate time period within which to 
respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



